Citation Nr: 1749734	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  10-18 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as secondary to service-connected disability. 

2.  Entitlement to service connection for chronic musculoskeletal pain syndrome, claimed as myofascial pain syndrome, to include as secondary to service-connected disability.

3.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected disability.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability.

5.  Entitlement to an initial disability rating in excess of 10 percent for adhesive capsulitis axillary recess and small SLAP lesion (right shoulder disability).

6.  Entitlement to a disability rating in excess of 10 percent for right metatarsalgia and flat foot (right foot disability) prior to December 19, 2013, and a disability rating in excess of 20 percent thereafter.

7.  Entitlement to an initial disability rating in excess of 10 percent for left foot status post fracture of the first proximal phalanx (left foot disability).

8.  Entitlement to an initial disability rating in excess of 10 percent for lumbar spine strain.

9.  Entitlement to an initial disability rating in excess of 30 percent for adjustment disorder with depressed and anxious mood with paranoid features and posttraumatic stress disorder (PTSD).

10.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to July 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office, and, with the exception of the issue of entitlement to service connection for sleep apnea, were remanded in October 2013 and August 2015.

The issue of entitlement to service connection for sleep apnea was denied by the Board in October 2013.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), and in January 2015 the Court issued a Memorandum Decision vacating and remanding this issue to the Board.  The Board remanded the issue for further development in August 2015.

In the August 2015 remand, the Board erroneously stated that the issue of entitlement to service connection for left wrist and hand disabilities, to include reflect sympathetic dystrophy and complex regional pain syndrome, had been remanded by the Board in October 2013 and remanded the issue again for the issuance of a Supplemental Statement of the Case.  Upon review, however, it is clear that the issue related to the left wrist and hands was instead finally denied by the Board in October 2013 and there is no indication that the Veteran appealed that denial or submitted a claim to reopen the issue of entitlement to service connection.  Accordingly, the issue is not before the Board at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for erectile dysfunction, entitlement to a disability rating in excess of 10 percent for lumbar spine strain, entitlement to a disability rating in excess of 30 percent for adjustment disorder with depressed and anxious mood with paranoid features and PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative, competent evidence is at least in relative equipoise as to whether the Veteran's fibromyalgia is aggravated by his service-connected disabilities.
2.  The probative, competent evidence demonstrates that the Veteran's chronic musculoskeletal pain syndrome is aggravated by his service-connected disabilities.

3.  The probative, competent evidence is at least in relative equipoise as to whether the Veteran's obstructive sleep apnea is caused or aggravated by his service-connected disabilities.

4.  Throughout the period on appeal, the Veteran's right shoulder disability was manifested by pain, stiffness, and flexion to, at worst, 110 degrees; there was no indication of ankylosis or impairment of the humerus.

5.  Prior to December 19, 2013, the Veteran's right foot disability manifested in pain from metatarsalgia and unilateral flatfoot that was, at worst, moderate in severity, and did not result in severe impairment.  

6.  From December 19, 2013, the Veteran's right foot disability manifested in pain from metatarsalgia and unilateral flatfoot that was, at worst, severe in severity and did not result in pronounced impairment. 

7.  Throughout the period on appeal, the Veteran's left foot disability manifested in pain and disability that was, at worst, moderate in severity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for service connection for chronic musculoskeletal pain syndrome have been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.310.

3.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.310.

4.  The criteria for an initial disability rating of 20 percent (but no higher) for a right shoulder disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5203 (2016).

5.  The criteria for a disability rating in excess of 10 percent for a right foot disability based upon the severity of flatfoot prior to December 19, 2013, and in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2016).

6.  The criteria for a separate 10 percent disability rating for a right foot disability based on the presence of metatarsalgia have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5279 (2016).

7.  The criteria for a disability rating in excess of 10 percent for a left foot disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veteran and his representative have made a number of general, nonspecific allegations regarding failures in the duties to notify and assist, but did not identify any specific failure by VA in this case.  In that regard, the Court held in Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."  See Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Accordingly, the Board will not discuss the duties to notify and assist further.

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is shown to be either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Fibromyalgia and Chronic Musculoskeletal Pain Syndrome

The Veteran asserts that he has fibromyalgia and a disability manifesting in muscle pain, which he has claimed as myofascial pain syndrome, which are caused or aggravated by his service-connected disabilities.  As these matters are resolved favorably on a secondary basis, the Board will not address a theory of direct service connection with respect to these claims.
The record reflects diagnoses of fibromyalgia and chronic musculoskeletal pain syndrome during the pendency of the appeal.  Accordingly, the remaining question for resolution is whether these disabilities are caused or aggravated by the Veteran's service-connected disabilities.  

The Veteran has, in part, asserted that his fibromyalgia is related to his service-connected right shoulder disability.  In April 2009, a VA examiner opined that fibromyalgia was less likely as not secondary to or permanently aggravated by the right shoulder disability because the examiner could find no medical evidence, research, or evidence-based medical literature to support that fibromyalgia was due to, caused by, the result or, or permanently aggravated by any type of isolated joint condition.  

In June 2009, an examiner indicated that the diagnosis of fibromyalgia could not be confirmed by the record and, as such, did not provide an etiological opinion. 

In July 2010, the Veteran again underwent VA examination in connection with his fibromyalgia claim and the examiner was asked to address whether fibromyalgia was caused or aggravated by the Veteran's service-connected PTSD.  The examiner noted that the record did not definitively establish a diagnosis of fibromyalgia but that, in any case, review of medical literature did not provide a medical basis to support that PTSD causes or serves as the etiologic agent for fibromyalgia.  The examiner further indicated that, while there were some studies indicating an association of fibromyalgia in individuals with PTSD, there was no medical support or evidence-based conclusions demonstrating PTSD as causative of fibromyalgia.
Another VA opinion was provided in July 2011 with respect to chronic musculoskeletal pain syndrome.  The examiner opined that the Veteran's clinical pattern of pain was more diffuse than would typically be seen with fibromyalgia or myofascial pain designations, but that the pathophysiology and clinical significance of chronic musculoskeletal pain syndrome and fibromyalgia were identical.  The examiner indicated that the Veteran had chronic musculoskeletal pain syndrome and that any person with this condition, also known as myofascial pain syndrome, would have aggravation of symptoms with secondary forms of traumatic or localized musculoskeletal problems, such as the Veteran's right shoulder disability.  The examiner cited to medical literature in support of the opinion.  

In January 2014, another VA examiner confirmed the Veteran's diagnosis of fibromyalgia but did not provide an opinion specifically regarding that diagnosis.  The examiner did, however, state that the Veteran's service-connected PTSD and obstructive sleep apnea, service-connected in this decision, clearly increased his chronic musculoskeletal pain syndrome and led to a worsening of the Veteran's pain symptom complex.

In January 2016, another VA examiner gave an opinion regarding fibromyalgia.  The examiner opined that there was a true aggravation beyond the natural progression of the Veteran's symptoms by his PTSD and sleep apnea, as the literature stated that mental and medical comorbidities could enhance or magnify physical symptoms.  The examiner further stated that it was difficult to establish a baseline for fibromyalgia, as the condition was likely to exist regardless of aggravating factors.  

Finally, the Veteran provided a private opinion from an Advanced Registered Nurse Practitioner, G.U., regarding fibromyalgia dated May 2016.  G.U. opined that it was at least as likely as not that fibromyalgia was aggravated by the Veteran's service-connected acquired psychiatric disorders.  In support of the opinion, G.U. cited to medical literature for the proposition that the presence of psychiatric symptoms has a profound impact on the severity and course of fibromyalgia.  

Upon review, the Board finds the evidence demonstrates that the Veteran's chronic musculoskeletal pain syndrome is aggravated by his service-connected disabilities and, while there is evidence both against and in support of the Veteran's claim for fibromyalgia, the evidence is at least in relative equipoise as to whether that condition is aggravated by his service-connected disabilities.  As such, resolving the benefit of the doubt in the Veteran's favor, the Board finds service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


Obstructive Sleep Apnea

The Veteran asserts that he has obstructive sleep apnea which began in service or, alternatively, which is caused or aggravated by his service-connected disabilities, specifically his service-connected acquired psychiatric disabilities.  As this matter is resolved favorably on a secondary basis, the Board will not address a theory of direct service connection with respect to this claim.

The Veteran first underwent VA examination in connection with this claim in June 2009.  The examiner opined that his sleep apnea was less likely as not caused by or a result of the Veteran's PTSD.  In support of the opinion, the examiner stated that the Veteran's sleep apnea was of the obstructive variety, caused by anatomical blockage in the posterior pharynx causing obstruction of the airway, and that there was no medical evidence available to support a causal relationship between PTSD and sleep apnea of this type.  

In March 2013, the Veteran's VA psychologist provided a statement indicating that some articles suggest that PTSD results in a general decline in health, including with respect to sleep apnea. 

The Veteran underwent VA psychiatric examination in December 2013 and the examiner addressed whether the Veteran's acquired psychiatric disorders cause or aggravated sleep apnea.  The examiner opined that there was no evidence in peer-reviewed scientific publications to suggest that PTSD causes or persistently aggravates obstructive sleep apnea.  The examiner noted the Internet articles the Veteran has submitted in support of his claim, but stated that they were not peer-reviewed and that other, more reliable, medical articles were against a finding that PTSD caused or aggravated sleep apnea of this type.

The Veteran submitted an opinion from G.U., the advanced registered nurse practitioner, dated May 2016.  G.U. opined that it was at least as likely as not that the Veteran's current obstructive sleep apnea was secondary to, related to, or aggravated by his service-connected acquired psychiatric disorders, the medication used to treat those disorders, and by his service-connected allergic rhinitis.  In support of the opinion, G.U. cited to medical literature indicating that PTSD frequently resulted in decreased adherence with treatment for sleep apnea, as has been noted in the Veteran's case, which could aggravate the condition.  G.U. also cited to medical literature indicating that allergic rhinitis increased the risk of developing and aggravated obstructive sleep apnea due to an increase in airway resistance due to higher nasal resistance and reduction in pharyngeal diameter from mouth breathing.  

Upon review, while there is evidence both against and in support of the Veteran's claim, the Board finds the evidence is at least in relative equipoise as to whether the Veteran's obstructive sleep apnea is aggravated by his service-connected disabilities, including his acquired psychiatric disabilities and allergic rhinitis.  As such, resolving the benefit of the doubt in the Veteran's favor, the Board finds service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  In that regard, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Right Shoulder Disability

The Veteran's right shoulder disability is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5203.  Disabilities not specifically addressed in the Rating Schedule are rated by analogy and coded with the first two numbers of the schedule provisions for the most closely-related body part and "99"; the Diagnostic Code used to identify the basis for the evaluation assigned is shown after a hyphen.  38 C.F.R. §§ 4.20, 4.27 (2016).  

Diagnostic Code 5203 relates to impairment of the clavicle or scapula, and provides for a 10 percent disability rating for malunion of the clavicle or scapula or for nonunion of the clavicle or scapula without loose movement.  A maximum 20 percent rating is warranted for nonunion of the clavicle or scapula with loose movement or for dislocation of the clavicle or scapula.  

Diagnostic Code 5200 provides for ratings based on ankylosis of the scapulohumeral articulation, and Diagnostic Code 5202 provides for ratings based on impairment of the humerus, neither of which are present in this case.  Diagnostic Code 5201 provides for ratings based on limitation of motion of the arm, with 20 percent warranted for motion of the major joint limited at shoulder level (90 degrees of flexion), 30 percent for motion limited midway between side and shoulder level (45 degrees of flexion), and 40 percent for motion limited to 25 degrees from the side.  

When the Veteran underwent VA examination in September 2007, the examiner noted the Veteran's complaints of ongoing right shoulder pain, discomfort, and decreased range of motion with clicking and popping.  The examiner indicated that the Veteran was left-handed; however, subsequent examinations have reported that the Veteran is right-handed.  The Veteran reported flare-ups of moderate severity occurring up to weekly depending on his activity level, and lasting from hours up to one or two days.  His impression was that flare-ups increased pain and resulted in difficulty lifting, weight-bearing, and moving against resistance as well as some decrease in range of motion.  The Veteran utilized over-the-counter medications, massage, ice, heat, and sports creams to treat his pain and was undergoing physical therapy for the condition.  He did not use a brace or any orthopedic device for the condition.  Functional limitations included being able to stand for 15 to 30 minutes and to walk for more than one-quarter of a mile and less than one mile.  The examiner noted stiffness, tenderness, and pain, but no episodes of dislocation, subluxation, locking, or effusion.  Range of motion testing revealed forward elevation to 130 degrees with tenderness beginning at 90 degrees, abduction to 125 degrees with tenderness beginning at 85 degrees, external rotation to 75 degrees with tenderness beginning at 70 degrees, and internal rotation to 80 degrees with tenderness beginning at 75 degrees.  The examiner noted an increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range of motion with repetitive use, but could not express, without resorting to mere speculation, additional limitation due to repetitive use during a flare up.  There was no indication of recurrent dislocations, loss of bone, inflammatory arthritis, or ankylosis.  The examiner opined that the problem would have significant effects on the Veteran's occupational activities due to problems with lifting and carrying, difficulty reaching, and pain.

A December 2007 treatment record from pain clinic indicated that Veteran had approximately 90 percent abduction and that his right arm was fixed with a very decreased range of motion to rotation and no ability to lift anything over his head.  An April 2008 VA treatment record reflects that the Veteran had forward flexion to 155 degrees and abduction to 150 degrees. 

The Veteran again underwent VA examination in May 2008.  The Veteran described right shoulder pain, discomfort, and decreased range of motion with clicking and popping.  Flare-ups of moderate severity occurred with activity against resistance or activities above shoulder level up to weekly, and lasted from hours to one or two days.  Functional limitations included the ability to stand for 10 to 15 minutes and to walk for 10 to 25 minutes.  Range of motion testing revealed forward elevation to 110 degrees with tenderness beginning at 90 degrees, abduction to 130 degrees, with tenderness beginning at 90 degrees, external rotation to 75 degrees, with tenderness beginning at 70 degrees, and internal rotation to 70 degrees, with tenderness beginning at 67 degrees.  Crepitus was noted with range of motion, and a mild increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range of motion were noted with repetitive use.  There was no evidence of bone loss, recurrent shoulder dislocations, inflammatory arthritis, or joint ankylosis.  The examiner opined that the condition would have significant effects on the Veteran's occupation due to problems with lifting and carrying, difficulty reaching, and pain.  

A May 2008 VA treatment record revealed ranges of motion including active forward elevation to approximately 120 degrees, active abduction 160 degrees, and internal rotation up to his upper lumbar levels.  Passive ranges of motion included forward elevation to approximately 170 degrees, external rotation with the arm at the side to 45 degrees, external rotation with the arm abducted to 60 degrees, and internal rotation to 60 degrees, all with no indication of pain.  The clinician noted that the Veteran's symptoms had essentially resolved.  In June 2008, forward elevation was to 150 degrees, abduction was to 160 degrees, and internal and external rotation were to 60 degrees.

The Veteran next underwent VA examination in August 2009.  The Veteran reported that his shoulder was tight all of the time, and that pain was generally a seven or eight on a scale of one to 10, but was brought to a six by over-the-counter pain relievers.  The Veteran complained that the joint cracked and popped routinely, and denied numbness or tingling in the right hand.  He further stated that he could not lift anything heavy above his shoulder, and had to quit a part-time job which required unloading heavy boxes off of a truck.  The examiner noted no deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, effusion, or episodes of dislocation, subluxation, or locking.  There was indication of pain, stiffness, crepitus, and tenderness.  The Veteran was able to stand for more than one, but less than three, hours, and to walk for more than one-quarter of a mile but less than one mile.  He did not use any assistive devices.  Range of motion testing revealed flexion to 165 degrees, abduction to 110 degrees, and internal and external rotation to 65 degrees.  Upon repetitive-use testing, there was objective evidence of pain but no additional limitation of motion.  The examiner opined that there were no significant effects on the Veteran's usual occupation. 

In July 2011, the Veteran's right shoulder range of motion was noted to be essentially normal with the exception of a very minimal decrease in glenohumeral adduction. 

The Veteran most recently underwent VA examination in connection with this claim in December 2013.  He reported daily shoulder pain, and flare-ups occurring with activity.  Range of motion testing revealed flexion to 130 degrees and abduction to 140 degrees with objective evidence of painful motion.  There was no additional limitation of motion following repetitive-use testing, but the Veteran had functional loss or impairment due to pain on movement.  There was no indication of localized tenderness or guarding.  There was active movement against some resistance in abduction and forward flexion.  The examiner found no indication of ankylosis or history of recurrent dislocation, and tests for rotator cuff conditions were negative.  The examiner noted no acromioclavicular joint condition, and opined that the Veteran's right shoulder disability did not impact his ability to work.  

Treatment records throughout the period on appeal reflect symptoms consistent with those noted upon examination.  If decreased range of motion was noted, findings were similar to those noted above, in that they did not demonstrate a compensable level of motion, or were not quantified.  In various lay statements, the Veteran has reported stiffness, tightness, cracking, pain, and difficulty lifting, and has indicated that he receives frequent massages to alleviate his symptoms.  

Upon review, the Board finds that the disability should be rated under Diagnostic Code 5201 as that provides for a higher disability rating than the one currently assigned.  In this regard, the examinations show that the Veteran has painful motion of the right shoulder throughout the appeal period.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Id., see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the applicability of 38 C.F.R. § 4.59 is not limited to arthritis claims).  The minimum compensable rating for limitation of the shoulder joint under Diagnostic Code 5201 is 20 percent.  Thus, a 20 percent disability rating is warranted.  

A disability rating in excess of 20 percent is not warranted at any point during the period on appeal.  In that regard, throughout the period on appeal flexion of the right shoulder was noted to be at worst 110 degrees, demonstrating movement above shoulder level.  None of the evidence, including the Veteran's statements, shows limitation to midway between side and shoulder level.  Furthermore, there was no indication of ankylosis, impairment of the humerus, nonunion of the clavicle or scapula with loose movement, or dislocation of the clavicle or scapula.  Accordingly, the criteria for a rating in excess of 20 percent are not met under any of the potentially applicable Diagnostic Codes.  
Foot Disabilities

The Veteran's right foot disability is currently rated as 10 percent disabling prior to December 19, 2013, and as 20 percent disabling thereafter pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276, for acquired flatfoot.  Diagnostic Code 5276 provides for a 10 percent rating for moderate unilateral or bilateral flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.  A 20 percent rating is warranted for severe unilateral flatfoot and a 30 percent rating for severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 30 percent rating is warranted for pronounced unilateral flatfoot and a 50 percent rating for pronounced bilateral flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achillis on manipulation not improved by orthopedic shoes or appliances.

The Veteran's left foot disability is currently rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284 for other foot injuries.  Diagnostic Code 5284 provides for a 10 percent rating for moderate injuries, a 20 percent rating for moderately severe injuries, and a 30 percent rating for severe injuries, with 40 percent for actual loss of use of the foot.  

Diagnostic Code 5279 provides for a 10 percent rating for unilateral or bilateral metatarsalgia.  

While other Diagnostic Codes apply to the feet, the Board finds none of them to be applicable in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277-5283 (2016).

The Veteran first underwent VA examination with respect to his claim for an increased disability rating for his right foot disability in September 2007.  The examiner diagnosed metatarsalgia and flatfoot, and noted that the Veteran described sustaining a fracture to the right foot during service.  The Veteran reported pain and achiness and had been wearing an orthotic for approximately three weeks.  He indicated that he had flare-ups weekly or more often lasting for one to two days and precipitated by weight-bearing activities, and which resulted in increased pain, difficulty with lifting and weight-bearing, difficulty with activity against resistance, and some decreased range of motion.  He was able to walk up to one half of a mile, and could tolerate standing for up to 30 minutes.  The Veteran reported that he experienced cramping but not swelling.  He treated the condition with rest, elevation, heat, cold, and medication, all with partial effectiveness in relieving symptoms.  The examiner noted pain, stiffness, and swelling of the metatarsophalangeal joints and arch of both feet with standing, walking, and at rest.  Range of motion testing revealed bilateral dorsiflexion to 80 degrees and bilateral plantar flexion to 25 degrees.  The examiner opined that the Veteran had very mild pes planus of the right foot, with tenderness to the plantar aspect of the right foot throughout the arch and no evidence of abnormal weight-bearing, painful motion, edema, weakness, instability, or foot malalignment, and no objective findings of pain, weakness, excess fatigability, incoordination, lack of endurance, or loss in range of motion with repetitive use.  The examiner opined that the Veteran's right foot disability would have no significant effects on his usual occupation.

The Veteran again underwent VA foot examination in May 2008, at which time he reported right foot pain and achiness as well as the right foot falling asleep on a frequent basis, and left foot swelling and discomfort.  He did not regularly wear orthotics, but took care to wear loose-fitting, comfortable shoes at all time.  He reported weekly flare-ups precipitated by weight-bearing activities lasting less than one day and resulting in increased pain and difficulty with lifting and weight-bearing, and described being able to stand or walk for up to 10 to 15 minutes at a time.  The examiner noted pain and swelling in both feet with standing and walking, primarily in the great toe and first metatarsal phalangeal joint area of the left foot and generalized throughout the arch and heel area in the right foot.  With respect to both feet, the examiner noted objective evidence of painful motion and tenderness, with no objective evidence of swelling, instability, weakness, or abnormal weight-bearing.  Achilles alignment was normal and an arch was present with weight-bearing and non-weight-bearing, and there was no forefoot or midfoot malalignment.  The examiner noted mild pronation and indicated that the weight-bearing line was over the great toe.  Range of motion testing revealed left dorsiflexion to 20 degrees and right dorsiflexion to 80 degrees, with left plantar flexion to 20 degrees and right plantar flexion to 25 degrees.  With repetitive use, the examiner noted a mild increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range of motion with repetitive use.  The examiner opined that these conditions would result in decreased mobility and pain which would have significant occupational effects.  

The Veteran next underwent VA examination in April 2009.  The Veteran reported that he had been prescribed customized orthotics and that his pain had improved since beginning to use them for the past month, but that he still had significant symptoms in both feet.  He treated his symptoms with rest, elevation, and heat, all with partial effectiveness.  The examiner identified symptoms of pain, stiffness, fatigability, weakness, and lack of endurance in both feet, with no indication of swelling, heat, redness, painful motion, instability, or abnormal weight-bearing.  The Veteran reported flare-ups weekly or more often lasting for one to two days and precipitated by cold weather.  He was able to stand for 15 to 30 minutes and to walk for one quarter of a mile.  He reported bilateral foot numbness with shoes that lace up, after crossing the legs or feet, and after sitting with his feet elevated.  With respect to the right foot, Achilles alignment was normal, and there was no forefoot or midfoot malalignment.  There was mild pronation of the right foot, and the arch was present on weight-bearing but not on non-weight-bearing.  The location of the weight-bearing line was over the great toe.  The examiner opined that the Veteran's foot conditions would have a significant impact on his occupational activities due to decreased mobility and pain.  

The Veteran most recently underwent VA examination in December 2013, at which time he reported daily bilateral foot pain which was accentuated on use.  The Veteran had right foot pain on manipulation.  He did not demonstrate extreme tenderness of the plantar surface or characteristic calluses.  His symptoms were not relieved by arch supports, built-up shoes, or orthotics.  The examiner indicated that the Veteran did not have decreased longitudinal arch height on weight-bearing, objective evidence of marked deformity of the foot, marked pronation of the foot, inward bowing of the Achilles' tendon, or marked inward displacement and severe spasm of the Achilles' tendon.  The weight-bearing line fell over or medial to the great toe.  The Veteran did not have hammer toe, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, or any other foot injuries.  There was no evidence of bilateral weak foot.  The examiner opined that the Veteran's foot conditions would not impact his ability to work.

With respect to the Veteran's right foot disability, the Board finds that a disability rating in excess of 10 percent is not warranted under Diagnostic Code 5276 for acquired flatfoot at any point prior to December 19, 2013, nor is a disability rating in excess of 20 percent warranted at any time thereafter.  In that regard, the evidence demonstrates that the Veteran had unilateral flatfoot which was noted to be, at worst, mild prior to December 19, 2013.  There is no indication that the Veteran's flatfoot was ever demonstrated to be severe at any point prior to December 19, 2013, or pronounced at any point during the period on appeal, as required for the assignment of a higher disability rating.  The Board also finds, however, that a separate, 10 percent disability rating is warranted throughout the period on appeal under Diagnostic Code 5279 for metatarsalgia.  This is the highest rating available under this Code.  Furthermore, there is no indication that the disability is more appropriately rated under a separate Diagnostic Code.

With respect to the Veteran's left foot disability, the Board finds that a disability rating in excess of 10 percent is not warranted at any point during the period on appeal.  The Veteran's left foot disability was manifested primarily by pain, and was not noted to be more than moderate at any point during the period on appeal.  Furthermore, there is no indication that the disability is more appropriately rated under a separate Diagnostic Code.

The Board acknowledges that the Veteran reported the use of orthotics due to his foot disabilities.  The use of orthotics is specifically contemplated by Diagnostic Code 5276, but not under the other rating criteria; however, the symptoms corrected/alleviated by the use of the such are addressed, and the Veteran's medical treatment records and VA examinations describe the level of his disability when he is not using an appliance and those symptoms are contemplated under the ratings criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria). 

In reaching these conclusions, the Board has considered the assertions of the Veteran as to his symptomatology and the severity of his conditions, but, to the extent the Veteran and others believes that he is entitled to higher ratings than assigned herein, concludes that the findings during medical evaluation are more probative than his assertions to that effect.  Furthermore, the assertions of the Veteran regarding the severity of his disabilities are generally consistent with the ratings currently assigned and with the findings on VA examination.  As such, the Board has considered the assertions of the Veteran but has also relied heavily on VA examinations, which duly considered the Veteran's subjective symptoms and do not show limitation of function approximating the criteria for higher ratings.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).














      (CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for fibromyalgia is granted.

Entitlement to service connection for chronic musculoskeletal pain syndrome is granted.

Entitlement to service connection for obstructive sleep apnea is granted.

Entitlement to an initial disability rating of 20 percent, but no higher, for a right shoulder disability is granted.

Entitlement to a disability rating in excess of 10 percent for a right foot disability based upon flat foot is denied.

Entitlement to an additional 10 percent disability rating for a right foot disability based upon the presence of metatarsalgia is granted.

Entitlement to an initial disability rating in excess of 10 percent for a left foot disability is denied.


REMAND

While further delay is regrettable, the Board finds additional development is necessary with respect to the remaining issues on appeal.  

With respect to the Veteran's claim for entitlement to service connection for erectile dysfunction, multiple opinions have been obtained; however, the Board finds none of them sufficient for purposes of determining service connection.  In that regard, the Veteran has asserted that his erectile dysfunction is caused or aggravated by his service-connected disabilities, including acquired psychiatric disorders and obstructive sleep apnea.  In the most recent opinions of record, obtained in December 2013, the VA genitourinary conditions examiner noted that a determination of whether erectile dysfunction was aggravated by the Veteran's acquired psychiatric disorders was best answered by the VA psychiatric examiner.  The VA psychiatric examiner stated that the Veteran's erectile dysfunction was secondary to his general medical condition.  It is not clear from these opinions whether the reference to the Veteran's "general medical condition" includes his service-connected disabilities.  Furthermore, no opinion has been obtained as to whether sleep apnea causes or aggravates erectile dysfunction.  Accordingly, the Board finds remand for an addendum opinion is necessary.  

The Veteran most recently underwent VA examination in connection with his claims for entitlement to increased disability ratings for lumbar spine strain and for adjustment disorder with depressed and anxious mood with paranoid features and PTSD in December 2013.  With respect to lumbar spine strain, private medical records submitted since that time appear to indicate a diagnosis of associated lumbar radiculopathy, not noted on VA examination.  Furthermore, medical records also indicate that the Veteran's lumbar range of motion may have worsened.  With respect to adjustment disorder with PTSD, in May 2016 the Veteran submitted a Disability Benefits Questionnaire (DBQ) completed by a psychiatrist.  In the DBQ, new and potentially worsened symptoms, including suicidal ideation, were noted.  Furthermore, the DBQ did not address if any of the noted symptoms or any portion of the Veteran's overall level of impairment are attributable to the Veteran's non-service-connected personality disorders, which have been noted frequently in the record and in other examination reports, as opposed to his service-connected disability.  Accordingly, the Board finds new VA examinations should be obtained to assess the severity of these conditions.   

The Veteran's claim for entitlement to a TDIU is inextricably intertwined with the increased rating claims and therefore it must also be remanded.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  

Updated relevant treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claims remanded herein.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e) (2016)), to include notifying the Veteran and his representative of the unavailability of the records. 

2.  After the above records have been associated with the file, send the claims file to a qualified VA examiner for an opinion with regard to the Veteran's claim for entitlement to service connection for erectile dysfunction.  The claims file must be reviewed by the examiner.  If an examination is deemed necessary to respond to the request, such should be scheduled.  

After review of the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that erectile dysfunction is (a) caused by; or (b) has been worsened beyond the normal progression (versus temporary flare-up of symptoms) as a result of the Veteran's service-connected disabilities, to include adjustment disorder with PTSD and/or obstructive sleep apnea.  If the examiner finds that erectile dysfunction has been permanently worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability that is due to service-connected disability. 

A complete medical rationale must be provided for any opinion expressed.  

3.  After the above records have been associated with the file, schedule the Veteran for a VA back examination to assess the current severity of his service-connected lumbar spine strain.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's lumbar spine strain, including any associated neurological symptomatology, should be reported.  

4.  After the above records have been associated with the file, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected adjustment disorder with depressed and anxious mood with paranoid features and PTSD.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's adjustment disorder with depressed and anxious mood with paranoid features and PTSD should be reported.  

To the extent possible, the examiner should differentiate which symptoms or portion of the Veteran's impairment, if any, are attributable to the Veteran's previously-diagnosed personality disorders and provide a medical rationale for such distinction.  

5.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


